Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant filed on Jan 10, 2022, After Final Consideration Pilot (AFCP) Program request. The Examiner reviewed the amended claims 1, 8, and 10 in combination with other dependent claims in view of the prior art of record. Applicant proposed new issues “wherein the rotation breaking means is configured to apply the external force to an outer circumferential surface of the lower frame to brake the rotation of the lower frame” to incorporate into claims 1, 8, and 10. 
RE claims 1, 8, and 10, Hiroshi (JP 2007186886) discloses an attachment to be
mounted to a distal end of a work vehicle arm, the attachment ((see Exhibit A) having a
lower frame (4) holding a workpiece and an upper frame (5) rotatably holding the lower
frame, wherein the attachment comprises rotation braking means (see Exhibit B) for
braking rotation of the lower frame, but does not specifically teach or suggest “the rotation breaking means is configured to apply the external force to an outer circumferential surface of the lower frame to brake the rotation of the lower frame.” Note that the provided Figs. 1 and 2 of Hiroshi (JP 2007186886) appears to show that the rotation breaking means is configured to apply an internal force, instead of the external force, to an inner circumferential surface of the lower frame, instead of an outer circumferential surface of the lower frame, to brake the rotation of the lower frame.
RE claims 1, 8, and 10, LaBounty (4,017,114) discloses an attachment (See Figs. 1-5) to
be mounted to a distal end of a work vehicle arm (see Figs. 1 and 2), the attachment
(see Figs. 2, 3, and 4) having a lower frame (18.3) holding a workpiece and an upper
frame (16) (See Fig. 3) rotatably holding the lower frame (18.3 and 20.3), wherein the
attachment comprises rotation braking means (see from Col. 2, line 56 to Col. 3, line 48),

Fig. 4, for braking rotation of the lower frame (18.1). Note that the braking means are
considered as an external force against the lower frame (18.3) and an upper frame (16)
whereas a hydraulic motor (18.7) and/or a rotatable shaft (18.8) (See Col. 3, liens 12-43)
could be considered an operation unit for operating the rotation braking means, but does not specifically teach or suggest “the rotation breaking means is configured to apply the external force to an outer circumferential surface of the lower frame to brake the rotation of the lower frame.” The provided Fig. 4 of LaBounty (4,017,114) shows that the rotation breaking means is configured to apply an internal force, instead of the external force, to an inner circumferential surface of the lower frame (18), instead of an outer circumferential surface of the lower frame, to brake the rotation of the lower frame. 
Therefore, claims 1 and 3-10 are now allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL T CHIN/Primary Examiner, Art Unit 3651